Order entered October 15, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00863-CV

                    EMERALD WACO INVESTMENTS, LTD., Appellant

                                            V.

                      DAVID RANDOLPH PETREE, RPLS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04276

                                         ORDER
      Before the Court is appellee’s October 12, 2015 first unopposed motion for extension of

time to file brief. We GRANT appellee’s motion and ORDER the brief be filed no later than

December 7, 2015.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE